DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on June 20, 2022.  As directed by the amendment: claim(s) 1 and 21 have been amended, claim(s) 7-10 have been cancelled, and claim(s) 33 have been added. Thus, claims 1-6 and 11-33 are currently pending in the application.
Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. 
In regards to the multiple 112(b) rejections of claims 1-6 and 11-32, the applicant has amended the claims in an attempt to overcome the previous rejections; however, they do not fix the problems and the rejections are maintained and now include the amended limitations. 
In regards to the 103 rejection, the applicant principally argues that LeBoeuf doesn’t disclose the newly amended claims. The examiner respectfully disagrees. LeBoeuf explicitly states the use of infrared light which is invisible to the naked eye and lies within the invisible wavelength and switching between longer wavelength lights when it is determined that the user is in a sleep or low activity state in [0087]-[0088]. Furthermore, the argument that this device would not be worn during a time of normal sleep is false, as LeBoeuf explicitly states in the above paragraphs that this can in fact be worn during sleep and resting states of activity. The examiner has already noted that the prior art LeBoeuf doesn’t explicitly disclose the use of two separate emitters one for visible light and another for invisible light. The applicant doesn’t argue against the rejection in full that it would be obvious to one of ordinary skill in the art to have separate emitters as an emitter can be a plurality or singular emitter and it would be obvious to try to have two emitters as there are only two options. Applicant doesn’t provide any substantial arguments against this rejection but simply states that it’s not explicitly shown, which the examiner had already stated. The examiner is not convinced therefore the rejection is maintained and the newly amended claims addressed below.
Claim Objections
Claims 1-6 and 11-33 are objected to because of the following informalities:  
Claim 1 contains the limitation “a controller, during the first period, determining whether an occurrence of first predetermined event…” The examiner believes it should be “a controller, during the first period, determining whether an occurrence of a first predetermined event…”
Claim 21 contains the limitation “during the first period, determining whether a is in, or is entering, a sleep state…” The examiner believes it should be “during the first period, determining whether a user is in, or is entering, a sleep state…”
Claim 33 recites the limitation “when to controller determines the user not be in, or entering, the sleep state.” The examiner believes it should be “when the controller determines the user not to be in, or entering, the sleep state.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 11-12, 17-18, 20-27, 30 and 33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 21 and 33 contain the limitations “at least one detector configured to receive signals that can be evaluated to determine whether the user is in a sleep state…” and “at least one detector configured to receive signals embodying physiological information; a controller configured to evaluate the received signals to determine whether the user is in, or is entering, a sleep state.” The applicant has disclosed in [0017]-[0025] and Figs 1 and Fig 5 that the system determines whether the user is sleep in 1 of 3 ways. The first (1) way is based on preset sleep times or previous sleep history times, the second (2) way is based on the data from the motion detector, light detector and Heart Rate (HR) detectors and the (3) way is based on the combination of (1) and (2). However, the claims are written as such that any and all signals for claims 1 and 21 and any signal embodying physiological information for claim 33 is able to be utilized to determine whether the user is in a sleep state/stage or not. Therefore, it appears the applicant is attempting to claim new matter as there is only a finite number of ways that the applicant has disclosed the ability to determine that the user is in a sleep stage; however, the claims are broad enough to read on all signals. Therefore, applicant fails to disclose a “representative number of species,” which means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. Please refer to MPEP 2163.05(I)(B) for further details.
Claims  1-6, 11-12, 17-18, 20-27, 30 and 33  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As detailed above, the claims are written broad enough to encompass using any signal (or any signal embodying physiological data) to determine that a user is in a sleep state, but doesn’t reasonably provide enablement for all and any signal being used in the instant specification. (A) The breadth of the claims are written such that any signal (or any signal embodying physiological data) can be utilized to determine that a user is in a sleep state, which does not appear to be true. (D) the level of one or ordinary skill in the art would not know how to determine that a user is in a sleep state/stage based on any and all provided signals (or any signal embodying physiological data).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “a vital sign detection device turns on… and turns off..” and “…the controller controls the vital sign detection device to turn off…”as written, the claim is written as a product and process of using in the same claim, which renders the claim indefinite because it is directed to the actions of the vital sign detection device and not the device itself. Please refer to MPEP 2173.05 (p). The examiner instead suggests the applicant uses the language “ the vital sign detection device configured to…” or “the controller is configured to control the vital sign detection device…”
Furthermore, based on the instant specification (e.g. Fig 1) and the last limitation “…the controller controls the vital sign-detection device to turn off…” it appears that the vital sign detection device is not capable of doing anything without the controller. Therefore, it appears that the claims as written are not clear as it appears from claim 1 that the controller doesn’t direct the vital sign detection device until it is in response to the first predetermined event occurring.
Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the initial turning on of a second light emitter. The claim states “during a first period controlling the vital sign detection device to turn on a first light emitter to emit visible light to detect a vital sign of an object and turn off a second light emitter…” However, it is unclear how the second light emitter can be turned off if it was never required to be turned on. Therefore, the examiner has understood that this limitation can be met if the second light emitter is not on initially at all.
Claim 21 recites the limitation "the first predetermined event" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-17, 19 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf (US 2016/0029898 A1).
Regarding claims 1 and 21, LeBoeuf discloses a physiological monitoring system for a user and a control method for a vital-sign detection device comprising: during a first period, controlling the vital-sign detection device to turn on a first light emitter configured to emit visible light to detect a vital-sign of an object (e.g. abstract; [0022]; [0087]; [0091]; [0113] Fig 14) and turn off a second light emitter, wherein the second light emitter only emits invisible light (the claims have not required a second light emitter to be turned on so therefore prior art mentioning having the absence of a second light emitter that can be turned off the claimed limitations are met); at least one detector configured to receive signals that can be evaluated to determine whether the user is in a sleep state (e.g. [0087]-[0088]; [0101]); and a controller (e.g. Fig 5:40), during the first period determining an occurrence of first predetermined event occurs, the first (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0114] Fig 14 the system emits longer wavelengths in response to detecting a decrease in subject activity), wherein in response to the first predetermined event occurring, the controller controls the vital-sign detection device to turn off the first light emitter (e.g. abstract; [0022]; [0087]; [0091]; [0113] Fig 14 the act of switching from one first light wavelength turns that wavelength off and initiating the second wavelength turns that new wavelength on) and further turn on the light emitter to emit invisible light during a second period to detect the vital-sign (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0114] Fig 14), the controller being further configured to control the vital sign detection device to turn on the first light emitter and turn off the second light emitter to emit visible light, when the first predetermined event is not occurring (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0114] Fig 14). The system is monitored for change in physical activity. When the subject has a change in physical activity (i.e. a first predetermined event) from a low activity level the system will switch from a visible wavelength to an infrared wavelength as specifically taught in [0087] and over continuous intervals as taught in [0115] and Fig 16. LeBoeuf is silent regarding in this embodiment, LeBoeuf doesn’t explicitly state the use of a first light emitter to emit visible light and a second light emitter to emit only the invisible light.
 However, LeBoeuf disclose in [0058] that the term “optical emitter” may include a single and/or a plurality of separate optical emitters that are associated with each other and can have an optical sensor with at least one emitter (e.g. abstract; [0009]; [0013]) which means that the system can include multiple or a plurality of emitters to emit the visible light and the invisible light. Additionally, in [0093] LeBoeuf discloses that “various wavelengths of light can be turned on and off at different periods in time in order to measure various biometric parameters in sequence.”
Therefore, one of ordinary skill in the art would find it obvious to make the emitter separable (i.e. two different emitters for each type of light source) as the system permits for multiple emitters (MPEP 2144.04(V)(C)) or it would have been obvious to try either a single light source that emits both wavelengths or two light sources that each emit a single wavelength as those are the only two options for the system (MPEP 2143(I)).
Regarding claims 2 and 22, modified LeBoeuf discloses wherein the first period is followed by the second period (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16 series of respective time intervals).
Regarding claims 3, 6, 23 and 26, LeBoeuf is silent regarding wherein the second period partially overlaps the first period and wherein the third period partially overlaps the second period.
However, it is well-known in the art when turning off one lighting wavelength while turning on another lighting wavelength there could exist some partial overlap in which both wavelengths are emitted simultaneously. There are only two options when switching between the two light sources, (1) no overlap or (2) partial overlap.  Therefore, it would have been obvious to try either known option which includes have a partial overlap between the second period and the first period as well as the third period and the second period. MPEP 2143 (I).
Regarding claims 4 and 24, modified LeBoeuf discloses wherein during the second period, the controller determines whether a second predetermined event occurs (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16); and wherein in response to the second predetermined event occurring, the controller controls the vital-sign detection device to emit the visible light during a third period to detect the vital sign (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16). The system is monitored for change in physical activity. When the subject has a change in physical activity (i.e. a first predetermined event) from a low activity level the system will switch from a visible wavelength to an infrared wavelength as specifically taught in [0087] and over continuous intervals as taught in [0115] and Fig 16.
Regarding claims 5 and 25, modified LeBoeuf discloses wherein the second period is followed by the third period (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16 series of respective time intervals).
Regarding claim 11, modified LeBoeuf discloses wherein in response to the first predetermined event occurring, the first period ends during the second period (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0115] Fig 14/15/16).
Regarding claim 12, modified LeBoeuf discloses wherein the controller sets a plurality of conditions and determines whether each of the plurality of conditions is met (e.g. [0088]), and wherein if the number of conditions which are met is larger than a threshold, the controller determines that the predetermined event occurs (e.g. [0088]).
Regarding claim 13, modified LeBoeuf discloses further comprising: a motion detector detecting motion of the object and generating a motion signal according to the detected motion (e.g. [0010]; [0020]; [0088]), wherein the controller determines whether the motion of the object belongs to a specific type according to the motion signal, wherein in response to the controller determining that the motion of the object belongs to the specific type, the controller determines that one of the plurality of conditions is met (e.g. [0088]).
Regarding claim 14, modified LeBoeuf discloses wherein the specific type indicates that the object is in a lying posture or the object is still for a while (e.g. [0088] the accelerometer data to determine that the person is laying flat/parallel to the ground).
Regarding claim 15, modified LeBoeuf discloses wherein the specific type indicates that the object breathes regularly (e.g. [0088] the respiration and breathing rate is analyzed to determine the breath of the user).
Regarding claim 16, modified LeBoeuf discloses wherein the motion of the object belonging to the specific type occurs when the object is sleeping (e.g. [0088]).
Regarding claim 17, modified LeBoeuf discloses further comprising: a light detector detecting ambient light of the vital-sign detection device and generating a light-detection signal according to the detected ambient light (e.g. [0088] the system determines that the user is in a dark environment). LeBoeuf doesn’t explicitly state wherein the controller determines whether intensity of the ambient light is less than a predetermined threshold according to the light-detection signal, wherein in response to the controller determining that the intensity of the ambient light is less than the predetermined threshold, the controller determines that one of the plurality of conditions is met. However, the system of LeBoeuf does utilize the optical sensor to determine that the user is in a dark environment or dark enough environment in [0088] hence the intensity of the ambient light being less than a predetermined threshold (a threshold considering the environment to be dark enough). Therefore, one of ordinary skill in the art would find it synonymous that the controller can determines whether the ambient light is less than a predetermined threshold according to the light-detection signal based on the dark environment, wherein in response to the controller determining it the controller determines that one of the plurality of conditions is met (e.g. [0088]-[0089]).
Regarding claim 19, modified LeBoeuf discloses wherein the vital-sign detection device comprises: a heart-rate detector detecting a heart rate of the object and generating a detection signal according to the detected heart rate (e.g. [0088]; [0090]; [0094]) wherein the controller receives the detection signal and determines whether the detected heart rate is lower than a predetermined threshold for more than a predetermined period, wherein in response to the controller determining that the detected heart rate is lower than the predetermined threshold for more than the predetermined period, the controller determines that one of the plurality of conditions is met (e.g. [0088]).
Regarding claim 27, modified LeBoeuf discloses wherein determining whether a first predetermined event occurs comprises: setting a plurality of conditions (e.g. [0084]-[0088] ; determines whether each of the plurality of conditions is met (e.g. [0086]-[0088]); counting the number of conditions which are met; and determining whether the number of conditions which are met is larger than a threshold (e.g. [0088]); and in response to the number of conditions which are met being larger than the threshold, determining that the first predetermined event occurs (e.g. [0088]).
Regarding claim 28, modified LeBoeuf discloses wherein determining whether each of the plurality of conditions is met comprises: detecting motion of the object (e.g. [0010]); determining whether the motion of the object belongs to a specific type according to the detected motion (e.g. [0010]; [0020]; [0088]); in response to the controller determining that the motion of the object belongs to the specific type, determining that one of the plurality of conditions is met (e.g. [0088]).
Regarding claim 29, modified LeBoeuf discloses wherein the specific type indicates that the object in is in a lying posture, the object is still for a while, or the object breathes regularly (e.g. [0088] the accelerometer data to determine that the person is laying flat/parallel to the ground and the respiration and breathing rate is analyzed to determine the breath of the user).
Regarding claim 30, modified LeBoeuf discloses wherein determining whether each of the plurality of conditions is met comprises: detecting intensity of ambient light of the vital-sign detection device (e.g. [0088] the system determines that the user is in a dark environment); determining whether the detected intensity of the ambient light is lower than a predetermined threshold (e.g. [0088] the optical sensor makes a determination that the user is in a dark enough environment by utilizes an optical sensor); and in response to determining that the detected intensity of the ambient light is lower than the predetermined threshold, the controller determines that one of the plurality of conditions is met (e.g. [0088]-[0089]).
Regarding claim 31, LeBoeuf discloses wherein determining whether each of the plurality of conditions is met comprises: detecting a heart rate of the object (e.g. [0088]; [0090]; [0094]); determining whether the detected heart rate is lower than a predetermined threshold for more than a predetermined period, in response to determining that the detected heart rate is lower than the predetermined threshold for more than the predetermined period, determining that one of the plurality of conditions is met (e.g. [0088]; [0090]; [0094]).
Regarding claim 33, LeBoeuf discloses  a physiological monitoring system for a user comprising: a vital-sign detection device comprising a first light emitter operable to emit light within the visible spectrum and a second light emitter operable to emit light outside the visible light spectrum (e.g. abstract; [0022]; [0087]; [0091]; [0113] Fig 14); at least one detector configured to receive signals embodying physiological information (e.g. [0087]-[0088]; [0101]); a controller configured to evaluate the received signals to determine whether the user is in, or is entering, a sleep state (e.g. [0087]-[0088]; [0101]), the controller being further configured to control the vital-sign detection device to turn of the first light emitter and turn on the second light emitter to emit only invisible light when the user is determined to be in, or entering the sleep state, the controller being further configured to control the vital sign detection device to turn on the first light emitter and further turn off the second light emitter to emit visible light, when the controller determines the user not be in, or entering, the sleep state (e.g. abstract; [0022]; [0087]; [0091]; [0113]-[0114] Fig 14). The system is monitored for change in physical activity. When the subject has a change in physical activity (i.e. a first predetermined event) from a low activity level the system will switch from a visible wavelength to an infrared wavelength as specifically taught in [0087] and over continuous intervals as taught in [0115] and Fig 16. LeBoeuf is silent regarding in this embodiment, LeBoeuf doesn’t explicitly state the use of a first light emitter to emit visible light and a second light emitter to emit only the invisible light.
 However, LeBoeuf disclose in [0058] that the term “optical emitter” may include a single and/or a plurality of separate optical emitters that are associated with each other and can have an optical sensor with at least one emitter (e.g. abstract; [0009]; [0013]) which means that the system can include multiple or a plurality of emitters to emit the visible light and the invisible light. Additionally, in [0093] LeBoeuf discloses that “various wavelengths of light can be turned on and off at different periods in time in order to measure various biometric parameters in sequence.”
Therefore, one of ordinary skill in the art would find it obvious to make the emitter separable (i.e. two different emitters for each type of light source) as the system permits for multiple emitters (MPEP 2144.04(V)(C)) or it would have been obvious to try either a single light source that emits both wavelengths or two light sources that each emit a single wavelength as those are the only two options for the system (MPEP 2143(I)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf as applied to claim 1 above, and further in view of in view of Dugan (US 2008/0027337 A1)
Regarding claim 18, modified LeBoeuf is silent regarding further comprising: a smart home device controlling an on/off state of a smart lamp near the vital-sign detection device and generating an indication signal according to the current on/off state, wherein the controller determines whether the smart lamp near the vital-sign detection device is turned off according to the indication signal, wherein in response to the controller determining that the smart lamp is turned off, the controller determines that one of the plurality of conditions is met.
However, Dugan discloses a system and method for heart rate monitoring further comprising: a smart home device controlling an on/off state of a smart lamp near the vital-sign detection device (e.g. Fig 4:406 [0072] the user device sends a signal to the power control unit that controls items in the home and therefore is a smart home device as the term smart home device is very broad) and generating an indication signal according to the current on/off state, wherein the controller determines whether the smart lamp near the vital-sign detection device is turned off according to the indication signal, wherein in response to the controller determining that the smart lamp is turned off, the controller determines that one of the plurality of conditions is met (e.g. [0072] the heart rate monitor monitors the heart rate of the user and in response to the heart rate meeting a certain condition the power of the lamp is adjusted). Additionally, the system of LeBoeuf does utilize the optical sensor to determine that the user is in a dark environment or dark enough environment in [0088] hence the absence of a lamp light being on (or a lamp being turned off).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of LeBoeuf to incorporate the teachings of Dugan of further comprising: a smart home device controlling an on/off state of a smart lamp near the vital-sign detection device and generating an indication signal according to the current on/off state, wherein the controller determines whether the smart lamp near the vital-sign detection device is turned off according to the indication signal, wherein in response to the controller determining that the smart lamp is turned off, the controller determines that one of the plurality of conditions is met to automate the process of monitoring whether a user is relaxing/meditating or sleeping (Dugan: [0072]).
Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf as applied to claims 1 and 21 above, and further in view of Lee (US 2015/0351681 A1).
Regarding claim 20, modified LeBoeuf is silent regarding further comprising: a memory storing preset sleep time of the object, wherein the controller determines whether the preset sleep time is reached, wherein in response to the controller determining that the preset sleep time is reached, the controller determines that one of the plurality of conditions is met the first predetermined event occurs.
However, Lee discloses a system for monitoring a user further comprising: a memory storing preset sleep time of the object (e.g. [0008]; [0135]), wherein the controller determines whether the preset sleep time is reached (e.g. [0162]-[0165]), wherein in response to the controller determining that the preset sleep time is reached, the controller determines that one of the plurality of conditions is met the first predetermined event occurs (e.g. [0162]-[0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of LeBoeuf to incorporate the teachings of Lee of further comprising: a smart home device controlling an on/off state of a smart lamp near the vital-sign detection device and generating an indication signal according to the current on/off state, wherein the controller determines whether the smart lamp near the vital-sign detection device is turned off according to the indication signal, wherein in response to the controller determining that the smart lamp is turned off, the controller determines that one of the plurality of conditions is met to monitor sleep deprivation of the user (e.g. Lee: [0162]-[0166]).
Regarding claim 32, modified LeBoeuf discloses further comprising: setting sleep time of the object (e.g. [0008]; [0135]); determining whether the preset sleep time is reached (e.g. [0162]-[0165]); and in response to determining that the preset sleep time is reached, determining that one of the plurality of conditions is met (e.g. [0162]-[0166]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jessandra Hough							September 21, 2022
/J.F.H./Examiner, Art Unit 3792 

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792